935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Myron Earl PRIDGEN, Petitioner-Appellant,v.T.L. BARNETT, Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 90-6531.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 10, 1990.Decided June 20, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-89-596-HC-F)
Myron Earl Pridgen, appellant pro se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Myron Earl Pridgen appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.1   Pridgen v. Barnett, CA-89-596-HCF (E.D.N.C. Jan. 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We do not reach the merits of Pridgen's claim that he was denied equal protection due to discrimination in the selection of his grand jury foreman because this claim has been procedurally defaulted and there is no showing of cause or prejudice.    Felton v. Barnett, 912 F.2d 92 (4th Cir.1990)